The defendant prayed and obtained a writ of supersedeas quia erroniceemanavit to the last execution. And
At this term Slade and Graham, for the plaintiff, moved to have thesupersedeas set aside.
The practice is generally so laid down in the books, and the authorities are all that way; but the Courts in this country have taken a shorter road, and whenever the defendant does not plead plene administravit, they have always permitted the plaintiff on nulla bona being returned on the execution de bonis testatoris, to levy the debt de bonis propriis, without waiting for the return of a devastavit.
McCOY, J., concurring.
The supersedeas was set aside.
NOTE. — See Parker v. Stephens, 2 N.C. 218, and cases cited in the note thereto.